 

Case 3:19-cr-00058-§ Document 13 Filed 02/05/19 PageyicafAiPRRU WO RICT OF TEXAS
eh PR bay ed FILED

rn

 

 

 

 

IN THE UNITED STATES DISTRICT COURT FEB -5 2019
FOR THE NORTHERN DISTRICT OF TEXAS |
DALLAS DIVISION CLERK, U.S. DISTRICT COURT

 

Deppity
L

 

 

UNITED STATES OF AMERICA

  

Vv. NO.

 

JORDAN ROTENBERRY
KRISTY JACKSON FILED UNDER SEAL
SAMANTHA SWINDELL
3-19CR-058-S
INDICTMENT
Count One

Conspiracy to Commit Access Device Fraud
(Violation of 18 U.S.C. § 371)

THE GRAND JURY CHARGES:

At times material to this Indictment:
1. From in or around August of 2018, through on or about January 28, 2019, in the
Northern District of Texas, Dallas Division, and elsewhere, defendants Jordan
Rotenberry, Kristy Jackson, and Samantha Swindell, did unlawfully, knowingly, and
willfully combine, conspire, confederate, and agree with each other and other persons,
known and unknown to the Grand Jury, to (1) knowingly and with intent to defraud
possess fifteen or more devices which are counterfeit and unauthorized access devices,
affecting interstate or foreign commerce, in violation of Title 18, United States Code,
Section 1029(a)(3); and (2) knowingly and with the intent to defraud, produce, traffic in,

have control and custody of, and possess device-making equipment, affecting interstate

Indictment—Page 1 of 4
Case 3:19-cr-00058-S Document 13 Filed 02/05/19 Page 2of5 PagelD 25

or foreign commerce, in violation of Title 18, United States Code, Section 1029(a)(4).
Manner and Means

2. It was part of the conspiracy that the conspirators used and caused others to use an

embosser to make the unauthorized access devices.

3. It was further part of the conspiracy that the conspirators obtained the

unauthorized access devices from chat rooms, the dark web, and through other means.

4. It was further part of the conspiracy that the conspirators shared the unauthorized

access devices in exchange for drugs and money, among other things.

5. It was further part of the conspiracy that the conspirators used the counterfeit and

unauthorized access devices to make fraudulent charges at hotels and other locations.
Overt Acts

6. In order to effect the purpose and object of the conspiracy, defendants Jordan

Rotenberry, Kristy Jackson, and Samantha Swindell, and others, known and unknown

to the Grand Jury, caused the following overt acts in the Northern District of Texas and

elsewhere:

a. From in or around August of 2018, through on or about January 28, 2019,
defendants Jordan Rotenberry, Kristy Jackson, and Samantha Swindell used, and
caused others to use an embosser machine to make unauthorized and counterfeit access
devices.

b. On or about December 22, 2018, defendant Jordan Rotenberry, Individual -

Indictment—Page 2 of 4

 
ee

Case 3:19-cr-00058-S Document 13 Filed 02/05/19 Page 3of5 PagelD 26

1, and Individual 2, travelled to a big box retail store to obtain gift cards to be embossed
with unauthorized access devices.

c. From in or around August of 2018, through on or about January 28, 2019,
defendants Jordan Rotenberry, Kristy Jackson, and Samantha Swindell, and others,
known and unknown to the Grand Jury, used and caused others to use the stolen and
unauthorized access devices to make fraudulent charges at hotels and other locations
affecting interstate commerce. |

d. | From in or around August of 2018, through on or about January 28, 2019,
defendants Jordan Rotenberry, Kristy Jackson, and Samantha Swindell, shared the
stolen and unauthorized access devices with one another, and others, known and
unknown to the Grand Jury.

e. - From in or around August of 2018, through on or about January 28, 2019,
defendants Jordan Rotenberry, Kristy Jackson, Samantha Swindell, and others,
known and unknown to the Grand jury, used the proceeds from the credit card scheme to
buy drugs.

In violation of 18 United States Code § 371.

Indictment—Page 3 of 4

 
Case 3:19-cr-00058-S Document 13 Filed 02/05/19 Page 4of5 PagelD 27

Count Two
Access Device Fraud
(Violation of 18 U.S.C. § 1029(a)(3))
THE GRAND JURY FURTHER CHARGES:
7. The allegations contained in paragraphs two through six of this Indictment are re-
alleged and incorporated by reference.
8. Beginning on or about August 30, 2018, and continuing until on or about January
28, 2019, in the Northern District of Texas, defendant Samantha Swindell, did
knowingly and with the intent to defraud possess fifteen (15) or more unauthorized
access devices, namely, credit and debit card account numbers which were stolen and

obtained with intent to defraud.

In violation of 18 United States Code § 1029(a)(3).

 

 

 

AT BILL
FOREPERSON
ERIN NEALY COX
UNI STATES ATTORNEY |
RY. ANR. YBOULD DAMIEN MWBIGCS
Assistant United States Attorney Assistant Shited States Attorney
Kansas Bar No. 25429 D.C. Bar No. 501-552
1100 Commerce Street, Third Floor 1100 Commerce Street, 3rd Floor
Dallas, Texas 75242-1699 Dallas, Texas 75242-1699
Tel: 214.659.8713 Tel: 214.659.8629

Indictment—Page 4 of 4
Case 3:19-cr-00058-S Document 13 Filed 02/05/19 Page 5of5 PagelD 28

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS
DALLAS DIVISION

 

THE UNITED STATES OF AMERICA.

JORDAN ROTENBERRY
KRISTY JACKSON
SAMANTHA SWINDELL

 

SEALED INDICTMENT

18 U.S.C. § 371
Conspiracy to Commit Access Device Fraud
(Count 1) .

18 U.S.C. § 1029(a)(3)
Access Device Fraud
(Counts 2)

2 Counts

_ A true bill rendered OO :
seen LES=>.
DALLAS FOREPERSON

 

—
Filed in open court this +7) day of February, 2019.

 

. Warrant to be Issued — Jordan Rotenberry and Kristy Jackson
Samantha Swindell in Federal Custody since 1/28/2019, Kaufman County Jail.

UNITED STATES MAGISTRATE JUDGE
Magistrate Court Number: 3:19-MJ-19-BN

 
